                IN THE UNITED STATES DISTRICT COURT FOR THE
                      NORTHERN DISTRICT OF OKLAHOMA

 DONA HARROLD,
                            Plaintiff,
 vs.                                           Case No. 15-CV-616-FHM
 NANCY A. BERRYHILL,
 Acting Commissioner of Social Security
 Administration,
                            Defendant.

                                 OPINION AND ORDER

       Plaintiff’s Application for an Award of Attorney Fees and Costs, [Dkt. 32], is before

the court for decision. The matter has been fully briefed.

       Plaintiff appealed from an administrative decision denying her disability benefits.

The denial decision was affirmed by this court, [Dkt. 21], and reversed on appeal by the

Tenth Circuit, [Dkt. 29]. Plaintiff seeks an award of attorney fees in the amount of

$10,459.75 pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. The

Commissioner poses no objection to the amount of the award sought, but objects to an

award on the basis that her position was substantially justified.

       The EAJA requires the United States to pay attorney fees and costs to a "prevailing

party" unless the Court finds the position of the United States was substantially justified,

or special circumstances make an award unjust. 28 U.S.C. § 2412(d). In Pierce v.

Underwood, 487 U.S. 552, 565, 108 S.Ct. 2541, 101 L.Ed.2d 490 (1988), the Supreme

Court defined "substantially justified" as "justified in substance or in the main--that is,

justified to a degree that could satisfy a reasonable person." "Substantially justified" is

more than "merely undeserving of sanctions for frivolousness." Id. A position may be
substantially justified even though it was not supported by substantial evidence. If this were

not the case, there would be "an automatic award of attorney's fees in all social security

cases in which the government was unsuccessful on the merits." Hadden v. Bowen, 851

F.2d 1266, 1269 (10th Cir. 1988). Reasoning that such an automatic award of fees under

the EAJA would be contrary to the intent of Congress, the Tenth Circuit has adopted the

majority rule "that a lack of substantial evidence on the merits does not necessarily mean

that the government's position was not substantially justified." Id. at 1267.

       The government has the burden of establishing its position was substantially

justified. Hackett v. Barnhart, 475 F.3d 1166, 1169 (10th Cir. 2007). In evaluating whether

the government’s position was substantially justified, the focus is on the issue that led to

remand, rather than the ultimate issue of disability. Flores v. Shalala, 49 F.3d 562, 566 (9th

Cir. 1995). Therefore, the government must justify both its position in the underlying

administrative proceedings and its position in any subsequent court litigation. Hackett, 475

F.3d at 1170. Consequently, fees should generally be awarded where the agency’s

underlying action was unreasonable even if the government advanced a reasonable

litigation position. Id. at 1174, quoting United States v. Marolf, 277 F.3d 1156, 1159 (9th

Cir. 2002).

       Applying the foregoing to the instant case, the court finds that the Commissioner has

not established that her position was substantially justified, therefore EAJA fees should be

awarded. In its Order reversing and remanding the case, the Tenth Circuit determined that

the case should be remanded because there were multiple legal errors in the ALJ’s

evaluation and weighing of the medial opinions concerning Plaintiff’s ability to perform the

mental demands of work, and further that the ALJ failed to make specific findings

                                              2
concerning Plaintiff’s credibility as required by the Commissioner’s regulations and the law

of this Circuit. The Tenth Circuit’s conclusion demonstrates that the government’s position

was not substantially justified at the agency level. Therefore, an award of EAJA fees is

appropriate.

       The court finds that Plaintiff should be awarded EAJA fees in the amount of

$10,459.75. Pursuant to the Commissioner’s usual practice, the check should be made

payable to Plaintiff and mailed to counsel’s address. See Manning v. Astrue, 510 F.3d

1246, 1254-55 (10th Cir. 2007)(the award of EAJA attorney’s fees is to claimant and not

to the attorney). If attorney fees are also awarded and received by counsel under 42

U.S.C. § 406(b) of the Social Security Act, counsel shall refund the smaller award to

Plaintiff pursuant to Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

       SO ORDERED this 18th day of January, 2019.




                                             3
